El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
En un procedimiento ordinario sobre ejecución de hipo-teca, la corte de distrito, a instancias de la demandante, sin notificación alguna a los demandados y antes de diligenciarse el emplazamiento, ordenó al márslial que requiriera de ciertos inquilinos, arrendatarios del deudor hipotecario, el pago de los cánones de arrendamiento adeudados por el mes corriente y que pudieran vencer en el futuro mientras el litigio estu-viese pendiente, y que retuviera los mismos para acreditár-selos en la reclamación del acreedor hipotecario, en caso de que la suma obtenida en la subasta resultara insuficiente para cubrir tal reclamación. Cuando un extraño al proce-dimiento informó a los demandados de la actuación del már-shal de conformidad con dicha orden, éstos solicitaron la anulación de la misma y su moción fue declarada sin lugar. Tanto la orden como la negativa a anularla se basaron en *233los artículos 110 y 111 de la Ley Hipotecaria que leen en parte como sigue:
“Art. 110. — La hipoteca se extiende a las accesiones naturales, a las mejoras, a los frutos pendientes y rentas no percibidas al vencer la obligación ...”
“Art. 111. — Conforme a lo dispuesto en el artículo anterior, se entenderán hipotecados juntamente con la finca, aunque no se men-cionen en el contrato, siempre que correspondan al propietario:
“4. Las rentas vencidas y no pagadas, cualquiera que sea la causa de no haberse hecho efectivas, y las que se hayan de pagar hasta que el acreedor sea satisfecho de todo su crédito.”
La demandante alegó en su petición sobre ejecución de hipoteca que las fincas hipotecadas habían sido tasadas para fines contributivos en la suma de $43,380. La moción ex parte sobre cobro y retención de los cánones de arrenda-miento aducía que la demandante había radicado una peti-ción sobre ejecución de una hipoteca ascendente a la suma de $28,052.04 de principal, intereses y costas; que la finca hipotecada estaba produciendo rentas; que de conformidad con el Art. 110 y el inciso 4° del artículo 111 de la Ley Hi-potecaria estas rentas estaban cubiertas por la hipoteca; y que los cánones de arrendamiento del mes en curso no ha-bían sido pagados.
Nada hallamos en los artículos 110 y 111 de la Ley Hipo-tecaria que autorice que se dicte una orden dirigida al marshal para que cobre y retenga los cánones de arrendamiento que se adeuden o que puedan adeudarse en el futuro al deudor hipotecario, en-una solicitud ex parte de un acreedor hipotecario y en un procedimiento como el presentado en este caso. Tampoco el acreedor hipotecario, como interventor en el presente recurso de certiorari, ha sugerido alguna otra autoridad para la expedición, como cuestión de derecho, de una orden reteniendo los cánones en un pleito en equidad para hacer efectivo el crédito.

La orden de la corte de distrito debe ser revocada.